               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 LISA M. BEVAN and                                   No. 4:19-CV-00802
 BRIAN J BEVAN,
                                                     (Judge Brann)
              Plaintiffs,

       v.

 ROBERT J. O’DONNELL,

              Defendant.

                                        ORDER

                                     JULY 3, 2019

      In June 2017, Lisa Bevan was suspended from her teaching job at the State

College Area School District for allegedly striking a student. Consequently, she and

her husband brought this action against the school district’s superintendent, Robert

J. O’Donnell. Their complaint contains claims for intentional infliction of emotional

distress (Count I); for loss of consortium (Count II); and for a violation of procedural

due process (Count III). Mr. O’Donnell now moves to dismiss that complaint.

                                        Analysis

      Mr. O’Donnell argues that the intentional infliction of emotional distress

claim should be dismissed on the basis of high public official immunity. This Court

agrees. Pennsylvania law shields certain state officials (including superintendents)

from liability for certain torts (including intentional infliction of emotional distress),
if the complained-of conduct falls “within the course of [the] defendant[‘s] duties or

scope of authority.”1         Here, Mr. O’Donnell’s superintendent duties included

handling teacher discipline issues.2 And the intentional infliction of emotional

distress claim is based entirely on actions Mr. O’Donnell took while disciplining Ms.

Bevan for her alleged misconduct. Therefore, Mr. O’Donnell is immune from the

intentional infliction of emotional distress claim, and it will be dismissed. Because

this Court cannot conceive how amendment of this claim would help its defects—

i.e., how amendment would overcome Mr. O’Donnell’s immunity—the dismissal

will be with prejudice.

       Mr. O’Donnell then argues that the loss of consortium claim should be

dismissed because it is derivative of the intentional infliction of emotional distress

claim. This Court agrees.3 For the reasons stated above, dismissal of this claim will

also be with prejudice.

       Finally, Mr. O’Donnell argues that the procedural due process claim should

be dismissed because Ms. Bevan, through the teacher’s union, successfully




1
    Zugarek v. Southern Tioga School Dist., 214 F. Supp. 2d 468, 479 (M.D. Pa. 2002).
2
    Complaint (ECF No. 1-1) ¶ 6 (“As Superintendent, [Mr.] O’Donnell’s duties include the
    general oversight of the operations of the District, and specifically include, without limitation,
    the imposition of discipline on teachers employed by the District.”).
3
    Szydlowski v. City of Philadelphia, 134 F. Supp. 2d 636, 639 (E.D. Pa. 2001) (“It is well-
    established that, under Pennsylvania law, a spouse’s right to recover for loss of consortium
    derives only from the other spouse’s recovery in tort.”).
arbitrated a grievance over her suspension, winning back pay and other relief.4 This

Court agrees,5 and will dismiss the procedural due process claim. Because there is

no dispute about the nature and relief provided by the arbitration, that dismissal will

be with prejudice.

                                            Disposition

        For the reasons stated above, IT IS HEREBY ORDERED that:

        1.      The motion to dismiss, ECF No. 2, is GRANTED.

        2.      Plaintiff’s complaint, ECF No. 1-1, is DISMISSED WITH

                PREJUDICE.

        3.      The Clerk of Court is directed to close this case.


                                                        BY THE COURT:


                                                        s/ Matthew W. Brann
                                                        Matthew W. Brann
                                                        United States District Judge


4
    See Arbitrator’s Opinion and Award (ECF No. 1-1, Ex. B) at 15 (“The grievance is
    SUSTAINED in its entirety. The School District shall return to [Ms.] Bevan all pay and any
    other benefits lost during the five-day period of suspension and shall clear [Ms.] Bevan’s
    record of the paid and unpaid suspensions, unsatisfactory rating, negative evaluation
    comments, intensive assistance plan, and any other references to this incident or suspension.”).
5
    See Zugarek, 214 F. Supp. 2d at 478 (“[I]t is clear that plaintiffs have failed to state a claim of
    a procedural due process violation since the procedure available, i.e., arbitration, was utilized
    by plaintiff to challenge her dismissal. . . . On May 16, 2001, the arbitrator ordered that plaintiff
    be reinstated. Plaintiffs fail to allege to defendants infringed upon a protected property interest
    of plaintiff in a manner lacking in procedural fairness. . . . Without more, we cannot find that
    plaintiff has alleged adequately a deprivation of a property interest worthy of procedural due
    process protection.”).
